

116 S4157 RS: National Infrastructure Simulation and Analysis Center Pandemic Modeling Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 529116th CONGRESS2d SessionS. 4157[Report No. 116–266]IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Johnson (for himself, Mr. Peters, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 9, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Homeland Security Act of 2002 to expand the authority of the National Infrastructure Simulation and Analysis Center, and for other purposes.1.Short titleThis Act may be cited as the National Infrastructure Simulation and Analysis Center Pandemic Modeling Act of 2020.2.National Infrastructure Simulation and Analysis CenterSection 511 of the Homeland Security Act of 2002 (6 U.S.C. 321) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (A) by striking and at the end; (ii)in subparagraph (B)—(I)by inserting , pandemic after natural disaster; and(II)by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(C)such other activities as determined appropriate by the Director of the Cybersecurity and Infrastructure Security Agency.; and(B)in paragraph (2)(C)—(i)in clause (i)—(I)by inserting , pandemics after natural disasters; and(II)by striking and other man-made disasters and inserting other man-made disasters, and such other activities as determined appropriate by the Director of the Cybersecurity and Infrastructure Security Agency; and(ii)in clause (ii), by inserting upon request and not later than 15 days after completion before , including.3.Reporting and briefing requirements(a)Reporting to Federal agencies(1)Summary of current projects(A)In generalNot later than 1 year after the date of enactment of this Act, and once each year thereafter, the Director of the Cybersecurity and Infrastructure Security Agency shall provide a summary of the current projects of the National Infrastructure Simulation and Analysis Center to each Federal agency and department with critical infrastructure responsibilities under Homeland Security Presidential Directive 7, or any successor to such directive.(B)Request for additional informationIf the head of a Federal agency or department with critical infrastructure responsibilities under Homeland Security Presidential Directive 7, or any successor to such directive, requests additional information on a specific project summarized under subparagraph (A), the Director of the Cybersecurity and Infrastructure Security Agency shall provide the information not later than 30 days after the date of the request. (2)Prior data(A)In generalNot later than 90 days after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency shall provide a catalogue of the projects of the National Infrastructure Simulation and Analysis Center for each of fiscal years 2014 through 2020 to each Federal agency and department with critical infrastructure responsibilities under Homeland Security Presidential Directive 7, or any successor to such directive.(B)Request for additional informationIf the head of a Federal agency or department with critical infrastructure responsibilities under Homeland Security Presidential Directive 7, or any successor to such directive, requests additional information on a specific project catalogued under subparagraph (A), the Director of the Cybersecurity and Infrastructure Security Agency shall provide the information not later than 30 days after the date of the request. (3)Pandemic portfolio summary(A)In generalNot later than 45 days after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency shall provide a summary of the past pandemic projects and provide all pandemic reports of the National Infrastructure Simulation and Analysis Center to each Federal agency and department with critical infrastructure responsibilities under Homeland Security Presidential Directive 7, or any successor to such directive.(B)Request for additional informationIf the head of a Federal agency or department with critical infrastructure responsibilities under Homeland Security Presidential Directive 7, or any successor to such directive, requests additional information on a past project or specific pandemic report provided under subparagraph (A), the Director of the Cybersecurity and Infrastructure Security Agency shall provide the information not later than 15 days after the date of the request. (b)Reporting to Congress(1)Current projects and prioritiesNot later than 1 year after the date of enactment of this Act, and once each year thereafter, the Director of the Cybersecurity and Infrastructure Security Agency shall provide summaries of the current projects and priorities of the National Infrastructure Simulation and Analysis Center to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.(2)Prior dataNot later than 90 days after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency shall provide a catalogue of the projects of the National Infrastructure Simulation and Analysis Center for each of fiscal years 2014 through 2020 to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.(3)Pandemic portfolio summaryNot later than 45 days after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency shall provide a summary of the past pandemic projects and provide all pandemic reports of the National Infrastructure Simulation and Analysis Center to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.(c)Briefing to Congress(1)In generalNot later than 180 days after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency shall provide a briefing on current pandemic modeling, simulation, and analyses of the National Infrastructure Simulation and Analysis Center, and any additional activities supporting these efforts, to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.(2)Additional briefingNot later than 180 days after the date on which the Director of the Cybersecurity and Infrastructure Security Agency provides the briefing required under paragraph (1), the Director of the Cybersecurity and Infrastructure Security Agency shall provide an updated version of the briefing to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.1.Short titleThis Act may be cited as the National Infrastructure Simulation and Analysis Center Pandemic Modeling Act of 2020.2.National Infrastructure Simulation and Analysis CenterSection 511(b) of the Homeland Security Act of 2002 (6 U.S.C. 321(b)) is amended—(1)in paragraph (1)—(A)in subparagraph (A) by striking and at the end; (B)in subparagraph (B)—(i)by inserting , pandemic after natural disaster; and(ii)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)such other activities as determined appropriate by the Director of the Cybersecurity and Infrastructure Security Agency.; and(2)in paragraph (2)(C)—(A)in clause (i)—(i)by inserting , pandemics after natural disasters; and(ii)by striking and other man-made disasters and inserting other man-made disasters, and such other activities as determined appropriate by the Director of the Cybersecurity and Infrastructure Security Agency; and(B)in clause (ii), by inserting upon request and not later than 15 days after completion before , including.3.Reporting and briefing requirements(a)Reporting to Federal agencies(1)Summary of current projects(A)In generalNot later than October 1, 2021, and once each year thereafter, the Director of the Cybersecurity and Infrastructure Security Agency shall provide the following information to each Federal agency and department with critical infrastructure responsibilities under Presidential Policy Directive–21, or any successor to such directive:(i)A summary of the priorities of the National Infrastructure Simulation and Analysis Center as of the date on which the information is provided under this subparagraph.(ii)A summary of each project carried out during the 1-year period preceding the date on which the information is provided under this subparagraph, including key findings and recommendations.(B)Request for additional informationIf the head of a Federal agency or department with critical infrastructure responsibilities under Presidential Policy Directive–21, or any successor to such directive, requests additional information on a specific project summarized under subparagraph (A), the Director of the Cybersecurity and Infrastructure Security Agency shall provide the information not later than 30 days after the date of the request. (2)Prior data(A)In generalNot later than 90 days after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency shall provide a catalog of the projects of the National Infrastructure Simulation and Analysis Center for each of fiscal years 2014 through 2020 to each Federal agency and department with critical infrastructure responsibilities under Presidential Policy Directive–21, or any successor to such directive.(B)Request for additional informationIf the head of a Federal agency or department with critical infrastructure responsibilities under Presidential Policy Directive–21, or any successor to such directive, requests additional information on a specific project cataloged under subparagraph (A), the Director of the Cybersecurity and Infrastructure Security Agency shall provide the information not later than 30 days after the date of the request. (3)Pandemic portfolio summary(A)In generalNot later than 45 days after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency shall provide all pandemic reports of the National Infrastructure Simulation and Analysis Center completed before the date of enactment of this Act to each Federal agency and department with critical infrastructure responsibilities under Presidential Policy Directive–21, or any successor to such directive.(B)Request for additional informationIf the head of a Federal agency or department with critical infrastructure responsibilities under Presidential Policy Directive–21, or any successor to such directive, requests additional information on a project or specific pandemic report provided under subparagraph (A), the Director of the Cybersecurity and Infrastructure Security Agency shall provide the information not later than 30 days after the date of the request. (b)Reporting to Congress(1)Current projects and prioritiesNot later than October 1, 2021, and once each year thereafter, the Director of the Cybersecurity and Infrastructure Security Agency shall provide the following information to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives:(A)A summary of the priorities of the National Infrastructure Simulation and Analysis Center as of the date on which the information is provided under this paragraph. (B)A summary of each project carried out during the 1-year period preceding the provision of information under this paragraph, including—(i)key findings and recommendations; and(ii)a description of how the projects, key findings, and recommendations were distributed and utilized within the Federal Government.(C)A description of how the information, findings, and recommendations from the projects described in subparagraph (B) align with the priorities of the Department.(D)For each project described in subparagraph (B) beginning after the date of enactment of this Act, a breakdown of the number of scientists from the national laboratories that are contributing to the projects and priorities of the National Infrastructure Simulation and Analysis Center. (2)Prior dataNot later than 90 days after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency shall provide a catalog of the projects of the National Infrastructure Simulation and Analysis Center for each of fiscal years 2014 through 2020 to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.(3)Pandemic portfolio summaryNot later than 90 days after the date of enactment of this Act, and once each year thereafter for 2 years, the Director of the Cybersecurity and Infrastructure Security Agency shall provide the following information to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives:(A)All pandemic reports and a summary of pandemic projects of the National Infrastructure Simulation and Analysis Center completed before the date of enactment of this Act, or, in the case of information provided after the first 90-day period, a summary of each pandemic project and report completed during the 1-year period covered by the information.(B)A summary of lessons learned from the pandemic reports and projects described in subparagraph (A). (C)A summary of how the pandemic reports and projects described in subparagraph (A) were used to plan for and respond to the COVID–19 pandemic and national emergency.(D)A description of—(i)how the pandemic reports and projects described in subparagraph (A), and any key findings or recommendations based on such reports and projects, were distributed and utilized within the Federal Government; and(ii)the specific agencies to which the information described in clause (i) was distributed.(E)A summary of the projects and priorities developed by the National Infrastructure Simulation and Analysis Center during the reporting periods to assist in the response to the COVID–19 pandemic and national emergency. (F)For each project beginning after the date of enactment of this Act, a breakdown of the number of scientists from the national laboratories that are contributing to the pandemic projects and priorities of the National Infrastructure Simulation and Analysis Center. (c)Briefing to Congress(1)In generalNot later than 180 days after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency shall provide a briefing on current pandemic modeling, simulation, and analyses of the National Infrastructure Simulation and Analysis Center, any additional activities supporting these efforts, and how the Department of Homeland Security is applying this information to current and future COVID–19 pandemic work to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.(2)Additional briefingNot later than 180 days after the date on which the Director of the Cybersecurity and Infrastructure Security Agency provides the briefing required under paragraph (1), and every 180 days thereafter until the date that is 2 years after the date of enactment of this Act, the Director of the Cybersecurity and Infrastructure Security Agency shall provide an updated version of the briefing to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.September 9, 2020Reported with an amendment